Citation Nr: 1815369	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to acquired psychiatric disorder.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to February 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that the RO appears to have made an implicit determination that new and material evidence had been received to reopen the acquired psychiatric disorder claim in that it adjudicated the merits of the underlying service connection claim in an October 2016 Supplemental Statement of the Case (SSOC).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For the reasons detailed below, the Board concurs with the determination that new and material evidence has been received to reopen the acquired psychiatric disorder claim.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claim as well as for the other appellate claims.  Consequently, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for an acquired psychiatric disorder by a February 1985 rating decision, and that denial was upheld by a subsequent November 1988 Board decision.

2.  An August 2007 rating decision found new and material evidence had not been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying to reopen the claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, service connection was previously denied for an acquired psychiatric disorder by a February 1985 rating decision, and that denial was upheld by a subsequent November 1988 Board decision.  Thereafter, an August 2007 rating decision found new and material evidence had not been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Moreover, it does not appear new and material evidence was physically or constructively of record during the appeal period of that decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, these decisions are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the evidence added to the record since the last prior denial includes a private medical statement from a Dr. Q. dated in January 2016, which included the opinion the Veteran had "cardiovascular, metabolics, musculoskeletal and psychiatrics disorders which are more probable than not secondary to his military service performance."  Similarly, treatment records dated in October 2010 and May 2013 include findings of schizophrenia, and opinions to the effect that it was present when the Veteran was in military service.  In short, competent medical evidence has been added to the record which relates the current acquired psychiatric disorder to service, and no such evidence appears to have been of record at the time of the last prior denial.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

Adjudication of the appeal does not end with the determination new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen is true without regard to the other evidence of record no longer applies.

As noted in the Introduction, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the claim of service connection for an acquired psychiatric disorder.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

Regarding the psychiatric disorder claim, the Board notes that it does not appear Dr. Q.'s January 2016 statement provided rationale in support of the opinion the Veteran's psychiatric and other disorders were related to his military service; nor does it appear the October 2010 and May 2013 treatment records included such rationale either.  The Court has indicated that an etiology opinion without a rationale is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, it is not clear whether any of these clinicians reviewed the Veteran's service treatment records, or other medical records contemporaneous with or subsequent to his active service.  As such, it is not clear whether these opinions are based upon an accurate understanding of the Veteran's medical history.

The Board further notes that the Veteran's service treatment records do not appear to contain any entries showing a diagnosis of or treatment for an acquired psychiatric disorder.  Further, his psychiatric condition was clinically evaluated as normal on his February 1975 separation examination.  However, other service treatment records reflect he was discharged from service under the auspices of Paragraph 5-37 AR 635-200 expeditious discharge program; and that it was due to failure to meet acceptable standards for continued military service.  Other records from February 1975 note his discharge was recommended because since being assigned to his unit he had failed to heed to counseling, his appearance was substandard, and he continued to fail in basic soldiering idea.  As such, these records need to be addressed by an examiner to determine if they are indicative of  psychiatric problems while on active duty.

The Board also notes that following service the Veteran underwent a period of VA hospitalization from April to July 1975 for inadequate personality.  Granted, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Nevertheless, the record reflects the Veteran has since been diagnosed with an acquired psychiatric disorder.  For example, a 1984 report of VA hospitalization shows a diagnosis of depression, while a 1986 report of VA hospitalization included a findings of schizophrenia, paranoid type, acute; and atypical depression.  An October 2005 VA general medical examination included a finding of schizoaffective disorder, and, as already noted, the October 2010 and May 2013 treatment records include findings of schizophrenia.  In addition, records from the Social Security Administration include findings of bipolar disorder.

In view of the foregoing, the Board finds that the nature and etiology of the Veteran's psychiatric disorder is not clear from the evidence of record.  Therefore, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to clarify this matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further finds that the Veteran's service personnel records should be obtained, as they may contain any additional details regarding the circumstances that resulted in his separation from service.  

With respect to the other service connection claims, the Board reiterates that Dr. Q. does not appear to provide any rationale in support of the January 2016 opinion relating these conditions to service.  Further, it does not appear the Veteran's service treatment records contain any entries showing a diagnosis of or treatment for diabetes, hypertension, or coronary artery disease.  In fact, his heart was evaluated as normal on his February 1975 separation examination, there were no findings of diabetes, and his blood pressure was noted as being 126/80 (systolic/diastolic).  See 38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (Hypertension is considered diastolic pressure predominantly 90 or greater, or predominantly 160 or greater).

Despite the foregoing, the Board finds that in light of Dr. Q.'s January 2016 statement, the Veteran should be accorded a competent medical examination to clarify the nature and etiology of the Veteran's diabetes, hypertension, and coronary artery disease.  See Colvin, supra.  Further, the Veteran has contended, in the alternate, that these disabilities are secondary to his acquired psychiatric disorder.  Inasmuch as a competent medical examination and opinion is already deemed necessary for his psychiatric disorder, such development is also necessary to address these contentions of secondary service connection.

The Board notes that resolution of the aforementioned service connection claims may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined, and the Board will defer adjudication of the TDIU claim until the development deemed necessary for the other claims have been accomplished.  Nevertheless, on remand the Veteran should have the opportunity to present additional evidence and argument in support of his TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's service personnel records through official channels.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder, diabetes, hypertension, and coronary artery disease.  After securing any necessary release, obtain those records not on file. Additionally, obtain any outstanding VA medical records.

3.  Obtain translations from Spanish to English for any evidence of record needed, to include medical records.  In addition, please review  any new evidence submitted for documents that may also require translation.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric, diabetes, hypertension, and heart disease symptomatology; as well as the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to clarify the nature and etiology of his claimed psychiatric disorder, diabetes, hypertension, and heart disease.  The claims folder should be made available to the examiner(s) for review before the examination(s).

A. Psychiatric Disabilities 

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed, to include the in-service diagnosis of passive-aggressive reaction.   

For each diagnosis identified other than a personality disorder, the examiner should state whether it is at least as likely as not that disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

The examiner's opinion should reflect consideration of the circumstances which resulted in the Veteran's separation from service as well as his subsequent hospitalization from April to July 1975 for personality disorder.

B. Diabetes, Hypertension, and Heart disease 

The examiner should state whether it is at least as likely as not that the Veteran's diabetes, hypertension, and/or heart disease manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

The respective examiner(s) should also express an opinion as to whether it is at least as likely as not the Veteran's current diabetes, hypertension, and/or heart disease were caused and/or aggravated by the Veteran's acquired psychiatric disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner(s) determine an opinion cannot be provided without resort to speculation.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to a TDIU, in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


